Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 26, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  Rehearing No. 585                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices




  9 November 2011

  142031
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 142031
  v                                                                  COA: 291841
                                                                     Wayne CC: 06-008116-FC
  LINCOLN ANDERSON WATKINS,
             Defendant-Appellant.
  _____________________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.


        CAVANAGH, MARILYN KELLY AND HATHAWAY, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 26, 2012                       _________________________________________
                                                                                Clerk